DETAILED ACTION
This Office Action is responsive to the amendment filed on 11/10/2020.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Regarding claim 3: Claim 3 depends from claim 1, and states that the solution of an aluminum compound is an aqueous solution of a metal salt of aluminate. As amended, the independent claim already requires that the solution is a metal salt of aluminic acid (i.e., an aluminate). Claim 3 therefore does not further the scope of the claimed invention, as it does not recite any limitations not already recited in the amended independent claim.
Regarding claim 11: Claim 11 depends from claim 1 and states that the latex is formed by adding the aqueous solution of an aluminum compound to the latex of a carboxyl group-containing synthetic polyisoprene; note that this limitation is already recited in lines 1-3 of independent claim 1. Claim 11 does not recite any limitations that are not already required by the amended independent claim and therefore does not further limit the claimed invention.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
Claims 1, 3, 6, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al, WO2014/129547, in view of B.F. Goodrich Company, GB862372.
The rejection stands per the reasons outlined in the previous Actions, incorporated herein by reference.
Regarding the amendments to claim 1: The newly added limitations were addressed in the previous Action with respect to now canceled claims 12-16.

Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive with respect to the rejection over Nakamura in view of Goodrich.
Applicant argues that the prior art does not render the claimed invention obvious, as Nakamura discloses a latex that can avoid causing allergic reactions whereas the aqueous dispersion of Goodrich requires formaldehyde, which is known in the art to cause allergic reactions.
As discussed in the previous Actions, Nakamura discloses the production of a latex comprising a carboxylic acid-grafted polyisoprene, wherein said latex is used in the production of dip molded articles such as gloves. Nakamura further discloses the use of a curing agent to crosslink the latex of WO2014/129547. Similarly, Goodrich teaches the production of a latex comprising carboxyl-functional isoprene copolymer which is used in the production of gloves via dip molding. As taught by Goodrich, aqueous solutions of sodium aluminate were known in the art to be suitable for use as a curing agent for such carboxyl-functionalized isoprene polymers.
Contrary to applicant’s arguments, the rejection of record does not allege that one of ordinary skill in the art would add formaldehyde to the composition of Nakamura.  The rejection of record states that, based on the teachings of Goodrich, it would have been obvious to one of ordinary skill in the art to substitute sodium aluminate for the crosslinking agent used in curing the latex of Nakamura. As discussed in the Office Action mailed on 
Nakamura is directed towards the same field of endeavor as Goodrich-the production of dip molded articles such as gloves from a latex comprising carboxyl-functional isoprene polymers and a curing agent. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the composition of Nakamura by substituting an aqueous solution of sodium aluminate as the curing agent, as taught by Goodrich.
Regarding the allegedly unexpected results: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP 716.02(d)). 
With respect to claim 1, the cited examples contain 100 parts of a carboyxl-functional polymer and 1 part of an aqueous sodium aluminate solution. In contrast, the claimed invention reads on a composition comprising any metal salt of aluminic acid in 
Applicant’s arguments with respect to the rejection over B.F. Goodrich Company, GB862372, have been fully considered and are persuasive.  The rejection has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765 

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765